DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2022 has been entered.
 
Claims 1, 13, and 14 are amended.
Claims 1, 2, 4-11, 13, and 14 are pending.


Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the independent claims as being directed to an ineligible abstract idea, contending that the claims have been amended to recite significantly more than an abstract idea.  The Examiner respectfully disagrees.  The claims recite steps for sharing information and assigning tasks that are abstract ideas without significantly more.  ‘Providing a private area” and providing comments on emails are not technical solutions to technical problems.   They are part of the abstract idea of sharing information and assigning tasks.  The claims do not recite significantly more than an abstract idea.   
The Applicant further submits that the claims amount to significantly more than an abstract idea because they are not well-understood, routine, and conventional.  In response, the Examiner submits that each and every limitation, aside from the generic computer hardware, is part of the identified abstract ideas of sharing project information and assigning a task.  Because the limitation and elements fall within the scope of the abstract ideas, the claims are directed to an abstract idea.  An abstract idea is abstract, regardless of its conventionality.  
The rejection for lack of subject matter eligibility is updated and maintained.
35 USC §103 Rejections
The Applicant traverses the rejection of the independent claims as being obvious over San Miguel, Chung and Muldoon; contending that San Miguel does not tech the amended features.  The Examiner respectfully disagrees.  San Miguel discloses a user group that sets and shares access rights, where the information can be shared by other members for purposes of collaboration in ¶[0231] and [0449], which discloses: “is shared only among the users configuring the information sharing group.”  
The Applicant additionally contends that Chung does not mention storing comments.  See Remarks p. 10.  In response, the Examiner points out that Chung is not cited for teaching storing comments.  Instead, Chung is mapped to the limitation: “wherein the sharing target information is stored in the predetermined area in the storage unit.”  Chung teaches this by teaching that email accounts and inbox are managed with a storage device.  
The Applicant further contends that San Miguel is distinct from the present invention because San Miguel teaches “answers written to the database” instead of private communication information.  See Remarks p. 11.  The Examiner respectfully disagrees with this interpretation.  San Miguel teaches sharing of private information, which reads on the independent claims.  See San Miguel ¶[0059]-[0060] & [0223]-[0224]; teaching members of groups have access privileges to work and communications.  The Examiner does not see a patentable, functional distinction between writing of email and sharing email “as it is.”
The Applicant additionally contends that the emails in San Miguel are distinct from the emails of the present claims.  The Examiner respectfully disagrees, and points out that the broadest reasonable interpretation of ‘email’ must include ‘email.’  The Applicant submits that the prior art references do not teach an inbox function, but Chung explicitly recites the use of an inbox.  See claim 1.  The Examiner further notes that the present claims do not recite an inbox. 
The Applicant continues to rely on privacy features of the present claims to distinguish the claims from the cited prior art.  The Examiner reiterates the response, above, that San Miguel teaches setting of access rights, which excludes others.  Therefore, San Miguel has equivalent privacy features.  
The Applicant additionally submits that the present claims can be distinguished from the teachings of Muldoon.  See Remarks p. 13.  The Examiner kindly asks the Applicant to refer to the language of the claims to distinguish the claims from the cited prior art.  The Examiner maintains the citation of the Muldoon reference because it reads on the claim limitations to which it is mapped.  The motivation to combine Muldoon with San Miguel is properly provided in the rejection.  

Claim Rejections - 35 USC § 101
The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1, 2, 4-11, 13, and 14 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1, 2, 4-11, 13, and 14 are all directed to one of the four statutory categories of invention, the claims are directed to sharing project information and assigning a task (as evidenced by exemplary claim 1; “an information sharing method . . . enabling only a user to browse internal information including the sharing target information and the comment” and “setting a task related to the internal information”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “sharing information in an information group;”  “sharing private communication information;” “checking whether or not one or a plurality of pieces of [ ] electronic mails needs to be shared;” “creating the internal information comment;” “selecting a sharing target person;” “creating comments related to internal information;” “creating a thread;” “setting a task;” and “enabling selection of a task executor.”  The steps are all rules or instructions for managing personal behavior related to the abstract ideas of sharing project information and assigning a task that, when considered alone and in combination, are part of the abstract ideas of sharing project information and assigning a task.  The dependent claims (see claims 2 and 4-11) further recite steps for data processing that are part of the abstract ideas of sharing project information and assigning a task.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior and following rules for determining to share project information.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a plurality of processing units and devices, including storage devices; in independent claims 1, 13, and 14). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a plurality of processing units and devices, including storage devices; in independent claims 1, 13, and 14) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0101086 A1 to San Miguel (hereinafter ‘SAN MIGUEL’) in view of US 2006/0072723 A1 to Chung (hereinafter ‘CHUNG’) and US 7,233,992 B1 to Muldoon et al. (hereinafter ‘MULDOON’).

Claim 1 (Currently amended)
SAN MIGUEL discloses an information sharing method for sharing information in an information group (see ¶[0053] and Fig. 7; individual or groups of users can be granted different access and modification rights for individual or group of projects) which is configured by a specific user designated as a management user (see ¶[0012]; an administration interface through which an administrator may alter content of the system), and users including one or a plurality of managed users other than the management user (see again ¶[0053] and Fig. 7; individual or groups of users can be granted different access and modification rights for individual or group of projects), wherein the information including private communication information exchanged between the management user and an outsider which is different from the management user and the managed user that  configure the information sharing group (see again ¶[0060]; administrators integrate email communications with other participants.  See also ¶[0223]-[0224]; give the supervising group special privileges to access and modify the work of the supervised group) is shared only among the users configuring the information sharing group (see ¶[0188], [0223], and [0231]; a user group is a group of users that share access rights to information in the system.  A project is always owned by a single user, but it can be shared by other members of the User’s Groups, allowing for collaborative projects to be built.  See also ¶[0737]-[0743]; there are 5 levels of administration access, and membership in a group determines which parts of an application a user may access);  
sharing private communication information of electronic mails (see ¶[0802]; assigning, reassigning, or forwarding the task by sending email.  An option to provide a cc of that email will go to the assigner).
SAN MIGUEL does not explicitly disclose, but CHUNG discloses, stored in a predetermined area in the storage unit in which the electronic mail addressed to the management user is stored (see claim 1; a system for managing access to email accounts with a storage device and account having an inbox folder).
SAN MIGUEL further discloses, checking whether or not one or a plurality of pieces of the private communication information of electronic mails needs to be shared with managed users and enabling specification of the electric mails as the sharing target information (see ¶[0509]-[0511]; A recipients table for targeting recipients of an event, such as the sending of an email.  See also ¶[0799] and Fig. 19; a list of users with update rights to the project).
SAN MIGUEL does not explicitly disclose, but CHUNG discloses, wherein the sharing target information is stored in the predetermined area in the storage unit (see claim 1; a system for managing access to email accounts with a storage device and account having an inbox folder).
SAN MIGUEL discloses a decision tree software system that includes a security manager for ensuring that access is only granted to authorized persons (see ¶[0122]) to access protected material (see ¶[0130]-[0132]) that includes email communications (see ¶[0060]).  CHUNG discloses a system for managing folders of email accounts that includes a storage device and inbox for storing emails.  It would have been obvious to include the storage device and inbox as taught by CHUNG in the system executing the method of SAN MIGUEL with the motivation to provide access to emails.
SAN MIGUEL further discloses when the target person is permitted to access to the sharing target information stored in the predetermined area in the storage unit (see ¶[0006], [0061] & [0067]-[0070] and claims 8 and 14; all user interactions are stored in the system for future reference.  Email is generated by the system, and recorded information includes emails);
selecting a sharing target person to set the information sharing group for each sharing target information (see again ¶[0509]-[0511]; a recipient’s table for targeting recipients of an event, such as the sending of an email.  See again ¶[07999] and Fig. 19; a list of users with updated rights to the project);
creating the internal information comment on said private communication information specified as a sharing target and enabling creation of a comment associated with the sharing target information (see ¶[0799]-[0801]; a reference comment for a task associated with the project) stored in the predetermined area in the storage unit (see ¶[0006], [0061] & [0067]-[0070] and claims 8 and 14; all user interactions are stored in the system for future reference.  Email is generated by the system, and recorded information includes emails).
SAN MIGUEL does not specifically disclose, but MULDOON discloses, creating comments related to internal information among the information sharing members and reducing an external leakage of information (see col 1, ln 37-col 2, ln 30; groupware running on a private network permits users to share documents and comments, as well as e-mail, with the benefits of private network security to transmit confidential information).  
SAN MIGUEL discloses a decision tree software system that includes a security manager for ensuring that access is only granted to authorized persons (see ¶[0122]) to access protected material (see ¶[0130]-[0132]).  MULDOON discloses managing exchange of confidential documents with private network security to prevent disclosure of confidential documentation.  It would have been obvious for one of ordinary skill in the art at the time of invention to include private network security and groupware as taught by MULDOON in the system executing the method of SAN MIGUEL with the motivation to ensure access is granted to authorized persons and documents remain confidential.
SAN MIGUEL further discloses and enabling only a user to browse internal information including the sharing target information and the comment so that to set the user who can browse the internal information for each sharing target information, the user configuring the information sharing group set for each sharing target information (see ¶[0054] and [0453]; read only rights.  Application information in a database includes permissions indicating the type of access that is granted to the user or group for the specified projects.  1= read access);
creating a thread to collectively store the sharing target information and the comment associated with the sharing target information in the predetermined area for each sharing target information in the storage unit in which the private communication information is stored (see ¶[0800]-[0801] and Figs. 24-25; a comment box for the task assignment); 
setting a task related to the internal information or the private communication information (see ¶[0005]; assigning tasks to users and ensuring their completion); and 
enabling selection of a task executor who executes the task (see again ¶[0005]; assigning tasks to users and ensuring their completion).

Claim 2 (Previously Presented)
The combination of SAN MIGUEL, CHUNG, and MULDOON discloses the information sharing method according to claim 1.
SAN MIGUEL further discloses wherein the managed user configuring the information sharing group can be added and deleted per sharing target information (see ¶[0281]-[0292]; users delete and users-add).

Claim 7 (Previously Presented)
The combination of SAN MIGUEL, CHUNG, and MULDOON discloses the information sharing method according to claim 1.
SAN MIGUEL additionally discloses further comprising restricting transmission of the private communication information from the managed user to the outsider outside the information sharing group (see ¶[0515]; restrict access to question contents to authenticated users.  See also ¶[0122] and [0552]-[0555]; a security manager that involves checking a user id and password against a database).

Claim 8 (Previously Presented)
The combination of SAN MIGUEL, CHUNG, and MULDOON discloses the information sharing method according to claim 7.
SAN MIGUEL additionally discloses further comprising deactivating restriction of transmission of part or all of the private communication information whose transmission has been restricted by the information transmission restricting function (see ¶[0515]; restrict access to question contents to authenticated users.  See also ¶[0122] and [0552]-[0555]; a security manager that involves checking a user id and password against a database.  Examiner Note: Entering of security credentials removes restrictions).

Claim 9 (Previously Presented)
The combination of SAN MIGUEL, CHUNG, and MULDOON discloses the information sharing method according to claim 1.
SAN MIGUEL additionally discloses enabling configuration of the information sharing group per sharing target information, further displaying the sharing target information and the comment associated with the sharing target information in the internal information collectively in a single thread (see ¶[0800]-[0801] and Figs. 24-25; a comment box for the task assignment).

Claim 10 (Previously Presented)
The combination of SAN MIGUEL, CHUNG, and MULDOON discloses the information sharing method according to claim 1.
SAN MIGUEL further discloses wherein the internal information and the private communication information are displayed in an identical user interface (see Figs 20-25 and ¶[0799]-[0800]; a task assignment and comment interface).

Claim 11 (Previously Presented)
The combination of SAN MIGUEL, CHUNG, and MULDOON discloses the information sharing method according to claim 1.
SAN MIGUEL additionally discloses wherein electronic mail communication information related to communication of the electronic mail is included in the private communication information, and the electronic mail is handled as part or all of the private communication information (see ¶[0509]-[0511]; A recipients table for targeting recipients of an event, such as the sending of an email.  See also ¶[0799] and Fig. 19; a list of users with update rights to the project).

Claim 13 (Currently amended)
SAN MIGUEL discloses an information processing device (see ¶[0007] and [0110]; a computer and a network infrastructure) which executes an information sharing method for sharing information in an information group (see ¶[0053] and Fig. 7; individual or groups of users can be granted different access and modification rights for individual or group of projects)  which is configured by a specific user  designated as a management user (see ¶[0012]; an administration interface through which an administrator may alter content of the system), and users including one or a plurality of managed users other than the management user (see again ¶[0053] and Fig. 7; individual or groups of users can be granted different access and modification rights for individual or group of projects), wherein the information (see ¶[0188] and [0231]; a user group is a group of users that share access rights to information in the system.  A project is always owned by a single user, but it can be shared by other members of the User’s Groups), including private communication information exchanged between the management user and an outsider (see ¶[0060]; integrate email communications with other participants in the project path.  See also Figs. 8 and 9 & ¶[0620] and [0628]; a project menu and project documents.  See also ¶[0223]-[0224]; give the supervising group special privileges to access and modify the work of the supervised group)  which is different from the management user and the managed user that configure the information sharing group (see again ¶[0060]; administrators integrate email communications with other participants.  See also ¶[0223]-[0224]; give the supervising group special privileges to access and modify the work of the supervised group) is shared only among the users configuring the information sharing group (see ¶[0188], [0223], and [0231]; a user group is a group of users that share access rights to information in the system.  A project is always owned by a single user, but it can be shared by other members of the User’s Groups, allowing for collaborative projects to be built.  See also ¶[0737]-[0743]; there are 5 levels of administration access, and membership in a group determines which parts of an application a user may access);  
wherein the information processing device comprising an internal information processing unit, a sharing target mail selection processing unit, a sharing target person selection processing unit, a comment creation processing unit, a thread creation processing unit, a task setting unit, and a storage unit (see ¶[0007]; there is a computer based interactive training system for just in time training of individuals involved in a currently active project.  See also ¶[0090] and [0095]; a file system on a web server): 
the internal information processing unit sharing private communication information of electronic mails (see ¶[0802]; assigning, reassigning, or forwarding the task by sending email.  An option to provide a cc of that email will go to the assigner).
SAN MIGUEL does not explicitly disclose, but CHUNG discloses, stored in a predetermined area in the storage unit in which the electronic mail addressed to the management user is stored (see claim 1; a system for managing access to email accounts with a storage device and account having an inbox folder).
SAN MIGUEL further discloses, the sharing target mail selection processing unit enabling specification of one or a plurality of pieces of the private communication information of electric mails to be shared with managed users and enabling specification of the electric mails as the sharing target information (see ¶[0509]-[0511]; A recipients table for targeting recipients of an event, such as the sending of an email.  See also ¶[0799] and Fig. 19; a list of users with update rights to the project).
SAN MIGUEL does not explicitly disclose, but CHUNG discloses, wherein the sharing target information is stored in the predetermined area in the storage unit (see claim 1; a system for managing access to email accounts with a storage device and account having an inbox folder).
SAN MIGUEL discloses a decision tree software system that includes a security manager for ensuring that access is only granted to authorized persons (see ¶[0122]) to access protected material (see ¶[0130]-[0132]) that includes email communications (see ¶[0060]).  CHUNG discloses a system for managing folders of email accounts that includes a storage device and inbox for storing emails.  It would have been obvious to include the storage device and inbox as taught by CHUNG in the system executing the method of SAN MIGUEL with the motivation to provide access to emails.
SAN MIGUEL further discloses, when the target person is permitted to access to the sharing target information stored in the predetermined area in the storage unit, the comment creation processing unit creating the internal information comment on said private communication information specified as a sharing target and enabling creation of a comment associated with the sharing target information stored in the predetermined area in the storage unit (see ¶[0006], [0061] & [0067]-[0070] and claims 8 and 14; all user interactions are stored in the system for future reference.  Email is generated by the system, and recorded information includes emails); 
the sharing target person selection processing unit selecting a sharing target person to set the information sharing group for each sharing target information (see again ¶[0509]-[0511]; a recipient’s table for targeting recipients of an event, such as the sending of an email.  See again ¶[07999] and Fig. 19; a list of users with updated rights to the project).
SAN MIGUEL does not specifically disclose, but MULDOON discloses, the internal information processing unit creating comments related to internal information among the information sharing members and reducing an external leakage of information (see col 1, ln 37-col 2, ln 30; groupware running on a private network permits users to share documents and comments, as well as e-mail, with the benefits of private network security to transmit confidential information).  
SAN MIGUEL discloses a decision tree software system that includes a security manager for ensuring that access is only granted to authorized persons (see ¶[0122]) to access protected material (see ¶[0130]-[0132]).  MULDOON discloses managing exchange of confidential documents with private network security to prevent disclosure of confidential documentation.  It would have been obvious for one of ordinary skill in the art to include private network security and groupware as taught by MULDOON in the system executing the method of SAN MIGUEL with the motivation to ensure access is granted to authorized persons and documents remain confidential.
SAN MIGUEL further discloses and enabling only a user to browse internal information including the sharing target information and the comment so that to set the user who can browse the internal information for each sharing target information, the user configuring the information sharing group set for each sharing target information (see ¶[0054] and [0453]; read only rights.  Application information in a database includes permissions indicating the type of access that is granted to the user or group for the specified projects.  1= read access);
the thread creation processing unit creating a thread to collectively store the sharing target information and the comment associated with the sharing target information in the predetermined area for each sharing target information in the storage unit in which the private communication information is stored (see ¶[0800]-[0801] and Figs. 24-25; a comment box for the task assignment); 
the task setting unit setting a task related to the internal information or the private communication information (see ¶[0005]; assigning tasks to users and ensuring their completion); and 
enabling selection of a task executor who executes the task (see again ¶[0005]; assigning tasks to users and ensuring their completion).

Claim 14 (Currently Amended)
SAN MIGUEL discloses an information sharing method for sharing information in an information group (see ¶[0053] and Fig. 7; individual or groups of users can be granted different access and modification rights for individual or group of projects) which is configured by a specific user designated as a management user (see ¶[0012]; an administration interface through which an administrator may alter content of the system), and users including one or a plurality of managed users other than the management user (see again ¶[0053] and Fig. 7; individual or groups of users can be granted different access and modification rights for individual or group of projects), wherein the information including private communication information exchanged between the management user and an outsider (see ¶[0060]; integrate email communications with other participants in the project path.  See also Figs. 8 and 9 & ¶[0620] and [0628]; a project menu and project documents.  See also ¶[0223]-[0224]; give the supervising group special privileges to access and modify the work of the supervised group)  which is different from the management user and the managed user that configure the information sharing group (see again ¶[0060]; administrators integrate email communications with other participants.  See also ¶[0223]-[0224]; give the supervising group special privileges to access and modify the work of the supervised group) is shared only among the users configuring the information sharing group (see ¶[0188], [0223], and [0231]; a user group is a group of users that share access rights to information in the system.  A project is always owned by a single user, but it can be shared by other members of the User’s Groups, allowing for collaborative projects to be built.  See also ¶[0737]-[0743]; there are 5 levels of administration access, and membership in a group determines which parts of an application a user may access);  
sharing private communication information of electronic mails (see ¶[0802]; assigning, reassigning, or forwarding the task by sending email.  An option to provide a cc of that email will go to the assigner).
SAN MIGUEL does not explicitly disclose, but CHUNG discloses, stored in a predetermined area in the storage unit in which the electronic mail addressed to the management user is stored (see claim 1; a system for managing access to email accounts with a storage device and account having an inbox folder).
SAN MIGUEL further discloses, checking whether or not processing of specifying one or a plurality of pieces of the private communication information of electronic mails to be shared with managed users and enabling specification of the electric mails as at least one sharing target information (see ¶[0509]-[0511]; A recipients table for targeting recipients of an event, such as the sending of an email.  See also ¶[0799] and Fig. 19; a list of users with update rights to the project).
SAN MIGUEL does not explicitly disclose, but CHUNG discloses, wherein the sharing target information is stored in the predetermined area in the storage unit (see claim 1; a system for managing access to email accounts with a storage device and account having an inbox folder).
SAN MIGUEL discloses a decision tree software system that includes a security manager for ensuring that access is only granted to authorized persons (see ¶[0122]) to access protected material (see ¶[0130]-[0132]) that includes email communications (see ¶[0060]).  CHUNG discloses a system for managing folders of email accounts that includes a storage device and inbox for storing emails.  It would have been obvious to include the storage device and inbox as taught by CHUNG in the system executing the method of SAN MIGUEL with the motivation to provide access to emails.
SAN MIGUEL further discloses when the target person is permitted to access to the sharing target information stored in the predetermined area in the storage unit (see ¶[0006], [0061] & [0067]-[0070] and claims 8 and 14; all user interactions are stored in the system for future reference.  Email is generated by the system, and recorded information includes emails);
selecting a sharing target person to set the information sharing group for each sharing target information (see again ¶[0509]-[0511]; a recipient’s table for targeting recipients of an event, such as the sending of an email.  See again ¶[07999] and Fig. 19; a list of users with updated rights to the project);
creating the internal information comment on said private communication information specified as a sharing target and enabling creation of a comment associated with the sharing target information (see ¶[0799]-[0801]; a reference comment for a task associated with the project)  stored in the predetermined area in the storage unit (see ¶[0006], [0061] & [0067]-[0070] and claims 8 and 14; all user interactions are stored in the system for future reference.  Email is generated by the system, and recorded information includes emails).
SAN MIGUEL does not specifically disclose, but MULDOON discloses, and 
creating comments related to internal information among the information sharing members and reducing an external leakage of information (see col 1, ln 37-col 2, ln 30; groupware running on a private network permits users to share documents and comments, as well as e-mail, with the benefits of private network security to transmit confidential information).  
SAN MIGUEL discloses a decision tree software system that includes a security manager for ensuring that access is only granted to authorized persons (see ¶[0122]) to access protected material (see ¶[0130]-[0132]).  MULDOON discloses managing exchange of confidential documents with private network security to prevent disclosure of confidential documentation.  It would have been obvious for one of ordinary skill in the art to include private network security and groupware as taught by MULDOON in the system executing the method of SAN MIGUEL with the motivation to ensure access is granted to authorized persons and documents remain confidential.
SAN MIGUEL further discloses and enabling only a user to browse internal information including the sharing target information and the comment so that to set the user who can browse the internal information for each sharing target information, the user configuring the information sharing group set for each sharing target information (see ¶[0054] and [0453]; read only rights.  Application information in a database includes permissions indicating the type of access that is granted to the user or group for the specified projects.  1= read access);
creating a thread to collectively store the sharing target information and the comment associated with the sharing target information in the predetermined area for each sharing target information in the storage unit in which the private communication information is stored (see ¶[0800]-[0801] and Figs. 24-25; a comment box for the task assignment); 
setting a task related to the internal information or the private communication information (see ¶[0005]; assigning tasks to users and ensuring their completion); and 
enabling selection of a task executor who executes the task (see again ¶[0005]; assigning tasks to users and ensuring their completion).

Claims 4 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2003/0101086 A1 to SAN MIGUEL, US 2006/0072723 A1 to CHUNG, and US 7,233,992 B1 to MULDOON et al. at applied to claims 1-3 above, and further in view of US 2014/0122621 A1 to Feller (hereinafter ‘FELLER’).

Claim 4 (Previously Presented)
The combination of SAN MIGUEL, CHUNG, and MULDOON discloses the information sharing method according to claim 1.
The combination of SAN MIGUEL, CHUNG, and MULDOON does not specifically disclose, but FELLER discloses, further comprising setting of a completion deadline of the task (see ¶[[0018]; generate a task object by extracting the desired completion date from an email message body).
SAN MIGUEL discloses a decision tree software system that includes project documents and task setting (see abstract) with assisted email communications (see ¶[0060])..  FELLER discloses a system for organizing electronic messages that includes extracting task deadlines from email messages.  It would have been obvious to include the task extraction as taught by FELLER in the system executing the method of SAN MIGUEL with the motivation to define tasks.

Claim 5 (Previously Presented)
The combination of SAN MIGUEL, CHUNG, MULDOON, and FELLER discloses the information sharing method according to claim 4.
SAN MIGUEL does not specifically disclose, but FELLER discloses, wherein setting of a completion deadline of the task based on information extracted under a predetermined condition based on the internal information related to the task (see ¶[[0018]; generate a task object by extracting the desired completion date from an email message body).
SAN MIGUEL discloses a decision tree software system that includes project documents and task setting (see abstract) with assisted email communications (see ¶[0060])..  FELLER discloses a system for organizing electronic messages that includes extracting task deadlines from email messages.  It would have been obvious to include the task extraction as taught by FELLER in the system executing the method of SAN MIGUEL with the motivation to define tasks.

Claims 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2003/0101086 A1 to SAN MIGUEL, US 2006/0072723 A1 to CHUNG, US 7,233,992 B1 to MULDOON et al., and US 2014/0122621 A1 to FELLER as applied to claims 3-5 above, and further in view of US 2008/0209417 A1 to Jakobson (hereinafter ‘JAKOBSON’).

Claim 6 (Previously Presented)
The combination of SAN MIGUEL, CHUNG, and MULDOON discloses the information sharing method according to claim 1.
The combination of SAN MIGUEL, CHUNG, and MULDOON does not specifically disclose, but JAKOBSON discloses, further comprising tallying a completion deadline set to the task set to the task executor and tallying a progress status of the task (see ¶[0006]; track the progress of tasks using project management applications).
SAN MIGUEL discloses a decision tree software system that includes project documents and task setting (see abstract) with assisted email communications (see ¶[0060]).  JAKOBSON discloses project management that includes tacking the progress of projects towards a completion deadline.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the progress tracking as taught by JAKOBSON in the system executing the method of SAN MIGUEL since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624